— Appeal from a decision of the Workers’ Compensation Board, filed July 29, 1983, which held that claimant was ineligible for disability benefits because her claim was untimely. 11 Claimant became disabled on August 4,1979 while employed by Cohn, Glickstein, Lurie, Ostrin & Lubell. On July 12, 1980, she filed a “notice of proof of claim for disability benefits”. The section on the form for a statement by her physician was not completed. She subsequently filed another such form, this time including a physician’s statement. This form was received by the board on August 18, 1980. Upon contest by the employer and carrier, an administrative law judge found that claimant was ineligible for benefits because her notice of claim and proof of disability was untimely filed. The board affirmed, and this appeal by claimant ensued. 11 In order to be eligible for benefits, a claimant must furnish proof of disability within 26 weeks after commencement of the period of disability (Workers’ Compensation Law, § 217, subd 1). Failure to comply with this statute constitutes an absolute bar to the recovery of disability benefits (Matter of Lawyer v Hotel Onondaga Operating Co., 14 AD2d 931, mot for lv to app den 11 NY2d 642; Matter of Whalen v Allied Messenger Serv., 12 AD2d 1, 3-4). In the instant case, it is uncontroverted that proof of disability was filed well after the 26-week period. Therefore, the board’s decision must be affirmed. ¶ Decision affirmed, without costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.